

114 S307 IS: Concussion Treatment and Care Tools Act of 2015
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 307IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title III of the Public Health Service Act to provide for the establishment and
			 implementation of guidelines on best practices for diagnosis, treatment,
			 and management of mild traumatic brain injuries (MTBIs) in school-aged
 children, and for other purposes. 1.Short titleThis Act may be cited as the Concussion Treatment and Care Tools Act of 2015 or the ConTACT Act of 2015.2.FindingsCongress finds the following:(1)Concussions are mild traumatic brain injuries, the long-term effects of which are not well understood.(2)According to the Centers for Disease Control and Prevention (CDC), each year United States emergency departments treat an estimated 173,285 sports- and recreation-related mild traumatic brain injuries (MTBIs), including concussions, among children and adolescents, from birth to 19 years of age. However, this number does not capture the total number, as many MTBIs go undiagnosed.(3)There is an increased risk for subsequent brain injuries among persons who have had at least one previous brain injury.(4)A repeat concussion, one that occurs before the brain recovers from a previous concussion, can slow recovery or increase the likelihood of having long-term problems.(5)In rare cases, repeat concussions can result in second impact syndrome, which can be marked by brain swelling, permanent brain damage, and death.(6)Recurrent brain injuries and second impact syndrome are highly preventable.(7)Many States have adopted concussion management rules and regulations, but many schools lack the resources to implement best practices in concussion diagnosis and management.3.Guidelines on best practices for diagnosis, treatment, and management of mild traumatic brain
 injuries in school-aged childrenPart B of title III of the Public Health Service Act 6 (42 U.S.C. 243 et seq.) is amended by inserting after section 317T the following:317U.Guidelines on best practices for diagnosis, treatment, and management of mild traumatic brain
 injuries in school-aged children(a)Guidelines(1)By SecretaryNot later than 90 days after issuance of the final report under paragraph (2), the Secretary shall establish guidelines for States on the implementation of best practices for diagnosis, treatment, and management of MTBIs in school-aged children.(2)By PanelNot later than July 31, 2015, the Pediatric MTBI Guideline Expert Panel of the Centers for Disease Control and Prevention shall issue a final report on best practices for diagnosis, treatment, and management of MTBIs in school-aged children.(3)Student athletes returning to playThe guidelines under paragraph (1) and the report under paragraph (2) shall address best practices for diagnosis, treatment, and management of MTBIs in student athletes returning to play after an MTBI.(b)Grants to States(1)In generalAfter establishing the guidelines under subsection (a)(1), the Secretary may make grants to States for purposes of—(A)adopting such guidelines, and disseminating such guidelines to elementary and secondary schools; and(B)ensuring that elementary and secondary schools—(i)implement such guidelines;(ii)are adequately staffed with athletic trainers and other medical professionals necessary to implement such guidelines; and(iii)implement computerized pre-season baseline and post-injury neuropsychological testing for student athletes.(2)Grant applications(A)In generalTo be eligible to receive a grant under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(B)Minimum contentsThe Secretary shall require that an application of a State under subparagraph (A) contain at a minimum—(i)a description of the strategies the State will use to disseminate the guidelines under subsection (a)(1) to elementary and secondary schools, and to ensure implementation of such guidelines by such schools, including any strategic partnerships that the State will form; and(ii)an agreement by the State to periodically provide data with respect to the incidence of MTBIs and second impact syndrome among student athletes in the State.(3)Utilization of high school sports associations and local chapters of national brain injury
 organizationsThe Secretary shall require States receiving grants under this section to utilize, to the extent practicable, applicable expertise and services offered by high school sports associations and local chapters of national brain injury organizations in such States.(c)Coordination of activitiesIn carrying out this section, the Secretary shall coordinate in an appropriate manner with the heads of other Federal departments and agencies that carry out activities related to MTBIs.(d)Report to CongressNot later than 4 years after the date of the enactment of this section, the Secretary shall submit to Congress a report on the implementation of subsection (b) and shall include in such report—(1)the number of States that have adopted the guidelines under subsection (a)(1);(2)the number of elementary and secondary schools that have implemented computerized pre-season baseline and post-injury neuro-psychological testing for student athletes; and(3)the data collected with respect to the incidence of MTBIs and second impact syndrome among student athletes.(e)DefinitionsIn this section, the following definitions apply:(1)The term MTBI means a mild traumatic brain injury.(2)The term school-aged child means an individual in the range of 5 through 18 years of age.(3)The term second impact syndrome means catastrophic or fatal events that occur when an individual suffers an MTBI while symptomatic and healing from a previous MTBI.(4)The term Secretary means the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention.(5)The term State means each of the 50 States and the District of Columbia.(6)The term student athlete means a school-aged child in any of the grades 6th through 12th who participates in a sport through such child’s elementary or secondary school.(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for fiscal year 2016 and such sums as may be necessary for each of fiscal years 2017 through 2020..